In two related custody and visitation proceedings pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Dutchess County (Posner, J.), dated March 29, 2012, which dismissed, as academic, his petition to hold the mother, the mother’s attorney, and the attorney for the children in contempt for alleged violations of a prior order of the same court.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly determined that the father’s petition was rendered academic, since the mother purged herself of any potential contempt by furnishing copies of certain report cards of the subject children, as directed in a prior order of the Family Court. Moreover, the father cannot show that the failure to timely furnish the report cards prejudiced his rights, as is required under Judiciary Law § 753 (A) (2) (see Matter of Januszka v Januszka, 90 AD3d 1253 [2011]).
While we decline the request by the attorney for the children to impose sanctions at this time against the father and his attorney for bringing an allegedly frivolous appeal (see 22 NYCRR 130-1.1), the father is warned that future motions or appeals undertaken to harass the mother may subject him to sanctions pursuant to 22 NYCRR 130-1.1 (see Dinerman v Jewish Bd. of Family & Children’s Servs., Inc., 55 AD3d 530 [2008]; Enright v Vasile, 205 AD2d 732, 733 [1994]). Mastro, J.P., Lott, Austin and Sgroi, JJ., concur.